Citation Nr: 1429279	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a disability manifested by loss of taste and smell.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1979 and from October 1993 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2006, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.  

In December 2009, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  The Court granted a joint motion to remand in February 2011.  The joint motion did not disturb the Board's December 2009 findings "insofar as it determined that [the Veteran] did not suffer from undiagnosed illnesses and to the extent that it determined his back condition was not secondary to his knee disability."  The case is again before the Board.  In August 2011, the Board remanded the case for further development.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a chronic disability manifested by loss of taste and smell is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic back disability did not manifest in service and is not related to the Veteran's active military service; lumbosacral arthritis was not manifested to a compensable degree within a year of the Veteran's discharge from active duty.

2.  A chronic respiratory disability did not manifest in service and is not related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or aggravated by active service; and lumbosacral arthritis may not be presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's August 2011 Remand, the Appeals Management Center (AMC)/RO obtained treatment records from a July 1976 hospitalization for pneumonia, afforded the Veteran VA orthopedic and pulmonary examinations to determine the etiologies of any current back and respiratory disorders, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2003 and May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

During the September 2006 Board hearing, the Veterans Law Judge who conducted it explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board notes that the Veterans Law Judge who conducted the September 2006 hearing is no longer employed at the Board.  As such, the Veteran was offered an opportunity to provide testimony at an additional hearing; he declined.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board has reviewed all service treatment records, all VA medical records from March 2003 to January 2008, and private medical records from Dr. Eakins, 
Dr. Zaccaria, and Wilmington Health Associates.

The service treatment records are negative for complaints, findings, diagnoses or treatment for a back disability.  

In July 1976, the Veteran was hospitalized for four days with an acute upper respiratory infection and pneumonia of the right upper lobe which was noted to have resolved.  

The Veteran sought treatment for cold symptoms including a cough in October 1976.  The assessment was upper respiratory infection and cough; chest and head congestion with impression of possible cold; and head congestion with wet cough in December 1976 with impression of upper respiratory infection.  

In July 1995, the Veteran fell off a chair onto his left side.  He was hospitalized and physicians suspected that he suffered a left kidney and rib cage contusions.  The Veteran reported complaints of pain while breathing, and tenderness and sensitivity to tapping on his left side.  A head and neck examination showed normal results.  The Veteran had full range of motion in his extremities.  Back pain was not reported.  The diagnoses included rule out inner organ injury and pneumonia of right middle lobe.  Pulmonary function test indicated restriction and obstruction as the Veteran did not provide full cooperation; imaging of the thorax in two planes demonstrated shadow in the area of the right middle lobe and prominence of the right hilus.  Bronchoscopy revealed pale, whitish secretion in the bronchus of the right middle lobe.  

In August 1995, the Veteran was seen for a follow-up examination where he reported pain in his side.  The Veteran was noted to have bruised his lower left side, and he was diagnosed with a bruised rib.  He was told to return to duty.  No back pain was reported.

Chest x-ray in November 1995 showed no evidence of acute cardiopulmonary disease.

At his December 1995 Chapter 9 examination before he service discharge the Veteran specifically denied a history of recurrent back pain.  Medical examination revealed a normal spine.

Despite injury to the left side of the body and complaints of upper respiratory symptoms and cough as well as diagnoses of upper respiratory infections and pneumonia, the Board cannot conclude a "chronic" back condition or a "chronic" respiratory condition was incurred during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the clinical examinations for separation from service in March 1979 and December 1995, the Veteran's spine, lungs, and chest were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in March 1979 and December 1995 in conjunction with his separation physicals, the Veteran denied ever having asthma, shortness of breath, pain or pressure in chest, chronic cough, and recurrent back pain.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic back disorder or a chronic respiratory disorder during service. 

Service connection may also be established for arthritis on the basis of a presumption under the law that the disorder manifested itself to a compensably disabling degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  In this case, the first showing of lumbar arthritis was not until several years after the Veteran's discharge from service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, since he filed his claim for service connection, the Veteran has been diagnosed as having spondylolisthesis with degenerative changes, degenerative disc disease, lumbosacral spondylosis without myelopathy, chronic bronchitis, and chronic obstructive pulmonary disease.  Thus, the appellant clearly has current lumbar and respiratory disabilities.  The remaining question, therefore, is whether there is medical evidence of a relationship between a current chronic disabilities and the Veteran's active duty service.  

In this case, however, no medical professional has ever related a chronic back or respiratory condition to the Veteran's active duty service.  

At the June 2012 VA orthopedic examination , the examiner opined that the claimed back condition was less likely than not incurred or caused by the claimed in-service injury from falling from a chair in July 1995.  The examiner noted that medical records dated from March 2004 indicate that the Veteran had "constant back pain since 1975 from his neck to his lumbar region."  The examiner noted that medical records to support any injury or claim beginning in 1975 were not reviewed and that the medical records regarding the injury from the fall in July 1995 state that the Veteran was diagnosed with "suspicion of renal contusion" and "microhematuria following fall" but indicates that there was "no tenderness on percussion of the spinal column."  The VA examiner noted that no etiology of a back condition could be determined.    

Following a June 2012 VA pulmonary examination, the examiner opined that the Veteran's claimed respiratory condition was less likely than not caused by claimed in-service event or illness.  The examiner noted that the pneumonia treated in 1976 and 1995 was likely bacterial or viral, which can happen by chance but could be further complicated by long-term tobacco abuse.  The examiner noted that the Veteran had an established diagnosis of chronic obstructive pulmonary disease, stable with broncospasm and heavy sputum, attributed to continued smoking.

Thus, the record is absent evidence of a chronic back disorder and a chronic respiratory disorder in service, evidence of lumbar spine arthritis within a year following separation from active duty, and medical evidence of a nexus between the Veteran's active duty service and currently diagnosed chronic back strain, spondylolisthesis with degenerative changes, degenerative disc disease, lumbosacral spondylosis, chronic bronchitis, and chronic obstructive pulmonary disease.

The Board acknowledges the possibility that the appellant may have been a smoker while on active duty, however, for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  This claim was received in 2003, and as such the provisions of 38 U.S.C.A. § 1103 are binding.

The Board has considered the Veteran's own opinion that his back and respiratory disabilities are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current back and respiratory symptoms as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation.  Such issues are not addressable by lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

The Veteran's attorney argues that the June 2012 VA orthopedic and pulmonary examinations are inadequate.  The attorney contends that the VA orthopedic examiner failed to provide a rationale for his conclusion and that his statements are contradictory.  The Board does not agree and finds that the June 2012 VA examination reports adequate.  It is clear to the Board that the VA orthopedic examiner based his opinion on the fact that during his hospitalization the Veteran was not diagnosed with a back disorder, and on examination there was no tenderness on percussion of the spinal column.  Thus, the Board construes this statement to be that there was no evidence of a back injury at the time of the Veteran's July 1995 hospitalization.

With respect to the VA orthopedic examiner's statements being contradictory, the examiner stated that the Veteran's back condition was not related to service and that the etiology of the condition could not be determined.  These statements are not contradictory.  As noted above, the examiner opined that the Veteran's back condition was not related to the July 1995 fall in service and noted why.  He also noted that the Veteran reported in March 2003 that he had constant back pain since 1975 from his neck to his lumbar region.  It is clear to the Board that the VA orthopedic examiner could not provide an etiology for the Veteran's back disorders but that he could provide an opinion whether such was caused by the July 1995 fall from a chair during active duty service.
  
The Veteran's attorney argues that the June 2012 VA pulmonary examiner failed to address whether the Veteran's respiratory condition could be related to pesticide exposure.  The Board does not agree and finds that the June 2012 VA pulmonary examination report is adequate.  The VA examiner noted that the Veteran reported that he was around a lot of pesticides while in the Gulf in the 1990s.  The examiner opined, however, that the Veteran's respiratory condition was less likely caused by an in-service event or illness and more likely caused by his continued smoking.  Again, compensation may not be paid for a disorder related to smoking.  38 U.S.C.A. § 1103.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for chronic respiratory and back disabilities, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
  

ORDER

Entitlement to service connection for a chronic back disability is denied.

Entitlement to service connection for a chronic respiratory disability is denied.


REMAND

With respect to the issue of entitlement to service connection for a disability manifested by loss of taste and smell, the Veteran's attorney argues that the Board has already found that the loss of taste and smell is due to his service-connected deviated septum.  In fact, in its December 2009 decision, the Board noted that the Veteran's loss of taste and smell represented symptoms associated with a significantly deviated septum and his long history of smoking.  Subsequent to that now vacated decision the Veteran underwent a VA examination in June 2012 at which time the VA examiner related the loss of smell and taste to the Veteran's cigarette smoking.  Thus, there appears to be a difference of opinion among the medical professionals. 

As such, it is the Board's opinion that the Veteran should be afforded an additional VA examination to determine whether the appellant's loss of taste and smell are related to service-connected deviated septum or related to inservice smoking which may not be used to compensate him.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his loss of taste and smell that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for an appropriate VA examination by a physician to determine the etiology of any disorder manifested by a loss of sense of smell or taste.  The examiner is to be provided access to the claims folder, a copy of this remand, any Virtual VA file, and any VBMS file.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post-service medical records, the examiner must opine whether any loss of taste and loss of smell found is related to military service or to a service-connected disability, to specifically include deviated septum.  The examiner must also state whether any loss of taste or loss of smell is a separate disorder in its own right, or whether it is a symptom of another disorder.  If it is due to another disorder, the examiner must opine whether it is at least as likely as not that that disorder is related to service.  A complete rationale for all opinions must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS files.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


